By the Court:
This is an action to enforce a lien on a.mining claim for wages alleged to be due to laborers on the claim, and is founded on the Act of March 30th, 1868, “for securing liens of mechanics and others.” (Stats. 1867-8, p. 589.) The complaint alleges that the labor was performed on the mining claim, and this averment is not denied in the answer. It is true, there is a denial ‘‘that the plaintiff and his several assignors did work and labor for said W. H. Y. Cronise, and that the said Cronise is indebted to them for the same the several sums of money averred in the complaint;” and there is also a denial that the plaintiff has any lien on the mine, which is only a conclusion of law and not the denial of a fact. The first amounts to nothing more than a denial that the work was done for Cronise, or that he is indebted to the plaintiff in the sum claimed. But by no reasonable intendment can it be held to be a denial that the labor was performed on the mining claim, as averred in the complaint. The averment that the labor was performed on the mining claim must therefore be deemed to have been admitted by the pleadings, and it was not possible for the defendant to controvert that fact at the trial. If the Court found the fact contrary to the admissions of the pleadings the findings must be disregarded. The defendant cannot, therefore, on the appeal, raise the question whether a portion of the labor was performed elsewhere than on the mining claim.
The complaint avers that it was well understood between *289the laborers and Cronise that the wages were to be paid in gold coin, which was denied by the answer. But the Court finds that Cronise expressly promised to pay in gold coin, which brings the case clearly within the provisions of section two hundred of the Practice Act, as amended in 1870. (Stats. 1869-70, p. 295.)
We see no error in the judgment, which is therefore affirmed. So ordered.